DETAILED ACTION
Status of Claims
1. 	This office action is in response to amendment filed 6/2/2021.
2. 	Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 2A: 
A claim is eligible at revised Step 2A unless it recites a judicial exception and the exception is not integrated into a practical application of the application.

Groupings of Abstract Ideas:
Mathematical Concepts
mathematical relationships
mathematical formulas or equations 
mathematical calculations
Mental Processes
concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Certain Methods of Organizing Human Activity
fundamental economic principles or practices (including hedging, insurance, mitigating risk)
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)
Establishing, by a vehicle-based payment integration unit comprising a computer processor, a connection with a mobile electronic device – Insignificant Pre-Solution Activity.

Receiving, by the vehicle-based payment integration unit, approval of the confirmation request from a vehicle user – Commercial or Legal Interactions
Communicating, by the vehicle-based payment integration unit, payment token request for the vehicle-based transaction to the mobile electronic device over the connection, wherein the mobile electronic device is configured to communicate the payment token request to a financial institution backend and to a payment token for the vehicle-based transaction from the financial institution backend – Commercial or Legal Interactions
Receiving, by the vehicle-based payment integration unit payment token from the mobile electronic device over the connection – Commercial or Legal Interactions
Communicating, by the vehicle-based payment integration unit payment token to the third party, wherein the third party is configured to conduct the transaction using the payment token – Commercial or Legal Interactions.
Examiner thus notes that the independent claims recite the steps of – initiating a transaction using payment tokens between a vehicle-based payment integration unit and a third party – that constitutes abstract Fundamental Economic Practices and/or Commercial or Legal Interactions as in financing for purchasing a product (Credit Acceptance), local processing of payments for remotely purchased goods (Inventor Holdings); third party intermediary (buySAFE).
See MPEP 2106.04 (a) (2) Abstract Idea Groupings [R-10.2019]
II. CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
Fundamental Economic Practices or Principles
Commercial or Legal Interactions
The dependent claims merely limit the abstract idea to – type of third party, pairing device, identifying third party based on location or operating mode, authenticating information from vehicle sensor – that are also abstract.
Hence under Prong One of Step 2A, the independent claims recite a judicial exception such as Certain Methods of Organizing Human Activity
Prong Two of Step 2B evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field – see MPEP 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine –see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05(e) 
Limitations that are not
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
The only additional element(s) recited in the claims, beyond the abstract idea, are: a payment integration unit and a mobile device.  Based on Fig. 1 and Para [0052], [0057] – [0059], the payment integration unit and mobile device have been described generically.  For example, Para [0076] of the Specification states that the system of the invention or portions of the system of the invention may be in the form of a “processing machine,” such as a general-purpose computer.  Similarly, as per Para [0026], the mobile electronic device appears to be a generic smart phone or computer.  
Examiner thus notes that the additional elements have been recited at a high level of generality such that the claim limitations amount to no more than mere instructions to apply the exception using generic components.
The claims do not purport to improve the functioning of a computer or effect an improvement in any other technology or technical field.  Thus, they do not contain limitations that are indicative of integration into a practical application.

The focus of the claims is not on improvement in computers, but on certain independently abstract ideas that merely use computers as tools.  Stating an abstract idea while adding the words “apply it on a processor” is not sufficient for patent eligibility.
Thus, they are not indicative of integration into a practical application.
Hence, under Prong Two of PEG 2019, the independent claims do not integrate into a practical application.
For the above reasons, claims are ineligible under Step 2A.
Step 2B:
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
As discussed above, the additional elements of using a generic payment unit and mobile device to perform the steps of – initiating a transaction using payment tokens between a vehicle-based payment integration unit and a third party – amounts to no more than mere instructions to apply the exception using generic components which is insufficient to provide an inventive concept.
When considered individually or as an ordered combination, the additional elements fail to transform the abstract idea of – initiating a transaction using payment 
Hence, the claims are ineligible under Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20
Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gaudin et al. (US 10,504,094 B1) in view of Liu, Guobao, Zu, Lijun et al. et al. (WO 2018068682 A1).

Claim 1:

establishing, by a vehicle-based payment integration unit comprising a computer processor, a connection with a mobile electronic device; 
Page 4 of 8 (“As described above, according to the smart car payment system and the payment method of the present invention, the vehicle can be used as the payment terminal, and the payment information is exchanged with the external acceptance terminal through the vehicle network communication module of the vehicle terminal, and the payment account uses the Token stored in the mobile phone.  When the payment transaction occurs, the vehicle terminal interacts with the mobile phone through a near field communication technology such as Bluetooth or NFC, and reads the payment account information in the mobile phone in real time.  Therefore, the smart car payment system and the payment method of the present invention can effectively solve the various needs of the automobile consumption payment, and since the consumer account (i.e, Token) does not remain in the car, in the car sharing scenario, the user does not need to worry about the account leakage problem.  Moreover, since the Token already existing in the mobile phone is utilized, there is no need to apply for a Token to the cloud again, and the processing flow is not complicated.”)
Page 5 of 8 (“The smart car payment system according to an embodiment of the present invention is characterized in that the vehicle is used as a payment terminal, and the payment information is exchanged with the receiving terminal of the external merchant through the vehicle networking communication technology of the vehicle, and the payment account uses the Token stored in the mobile phone (Token), when the payment transaction occurs, the vehicle terminal interacts with the mobile phone through a near field communication technology such as Bluetooth or NFC, and reads the payment account information in the mobile phone in real time.”)
receiving, by the vehicle-based payment integration unit, a confirmation request for a vehicle-based transaction from a third party;
After receiving the order payment request, the vehicle terminal interacts with the mobile terminal through the near field communication method, and requests the mobile terminal to retrieve the Token;
The mobile terminal returns the payment account information containing the Token stored by itself to the vehicle terminal according to the call.”)
Page 3 of 8 (“The payment request initiation step, the external merchant initiates an order payment request to the smart car”)
receiving, by the vehicle-based payment integration unit, approval of the confirmation request from a vehicle user;
(See Gaudin: Figs. 3A-3E, 4)
communicating, by the vehicle-based payment integration unit, payment token request for the vehicle-based transaction to the mobile electronic device over the connection, wherein the mobile electronic device is configured to communicate the payment token request to a financial institution backend and to a payment token for the vehicle-based transaction from the financial institution backend; 
receiving, by the vehicle-based payment integration unit payment token from the mobile electronic device over the connection; and 
communicating, by the vehicle-based payment integration unit payment token to the third party, wherein the third party is configured to conduct the transaction using the payment token.
(See Liu Guobao: 
Page 3 of 8 (“After receiving the order payment request, the vehicle terminal interacts with the mobile terminal through the near field communication method, and requests the mobile terminal to retrieve the Token;
.”)
Page 4 of 8 (“The mobile terminal is configured to store a Token and return payment account information including the Token to the vehicle terminal upon receipt of the call from the vehicle terminal.”)
Page 4 of 8 (“the vehicle terminal is provided with:
A vehicle networking communication module for communicating with an external merchant;
a first communication module, configured to implement a communication interaction with the mobile terminal.”)
Page 4 of 8 (“An in-vehicle payment service module, configured to initiate a call for retrieving a Token from a mobile terminal according to an order payment request from an external merchant, and in case receiving the payment account information from the mobile terminal, the payment account information Assembled into payment information according to the regulations,
The mobile terminal has:
a second communication module, configured to implement communication interaction with the vehicle terminal;.”)
Page 4 of 8 (“The vehicle terminal is configured to request, from the external terminal, an order payment request to the mobile terminal to retrieve the Token, and the vehicle terminal receives the payment account information including the Token from the mobile terminal.  Next, the payment account information is assembled into payment information according to the prescribed specifications and sent to the merchant.”)
Page 5 of 8 (“The mobile terminal 200 includes a second communication module 210, a payment control module 220, and a Token storage module 230.
The second communication module 210 is configured to communicate with the vehicle terminal 100.  The Token storage module 230 is configured to store a Token used by the mobile terminal to make a payment.  The payment control module 220 retrieves the Token from the Token storage module 230 based on the payment request from the vehicle terminal 100 and generates corresponding payment .”)

Therefore, it would have been obvious to a person having ordinary skills in the art at the time of the invention to modify the above noted disclosure of Gaudin as it relates connected car to include the above noted disclosure of Liu Guobao as it relates to intelligent automobile payment method.  The motivation for combining the references would have been to use mobile token storage module for greater security.

Claim 11 is similar to claim 1 and rejected on similar grounds.

Claim 2:
wherein the third party comprises a merchant.
(See Gaudin: Col. 30 lines 45-55)

Claim 12 is similar to claim 2 and rejected on similar grounds.

Claim 3:
wherein the third party provides a vehicle service comprising at least one of a parking service, a toll service, and a maintenance service.
(See Gaudin: Col. 30 lines 45-55)

Claim 13 is similar to claim 3 and rejected on similar grounds.


wherein the vehicle-based payment integration unit is paired with the mobile electronic device.
(See Liu Guobao: Page 4 of 8)

Claim 14 is similar to claim 4 and rejected on similar grounds.

Claim 5:
the vehicle-based payment integration unit receiving a transaction receipt from the merchant.
(See Gaudin: Fig. 3E)

Claim 15 is similar to claim 5 and rejected on similar grounds.

Claim 6:
the vehicle-based payment integration unit identifying the third party based on a location of the vehicle.
(See Gaudin: Col. 15 lines 25-35)

Claim 17 is similar to claim 6 and rejected on similar grounds.

Claim 7:

(See Gaudin: Col. 17 lines 20-25)

Claim 8: 
the vehicle-based payment integration unit identifying the third party based on an operating mode for the vehicle.
(See Gaudin: Col. 24 lines 5-10)

Claim 18 is similar to claim 8 and rejected on similar grounds.

Claim 9:
the vehicle-based payment integration unit receiving vehicle user authenticating information from at least one vehicle sensor; and
the vehicle-based payment integration unit authenticating the vehicle user with the vehicle user authenticating information.
(See Gaudin: Col. 32 lines 20-25)

Claim 19 is similar to claim 9 and rejected on similar grounds.

Claim 10:
the vehicle-based payment integration unit receiving vehicle user authenticating information from the mobile electronic device;

the vehicle-based payment integration unit authenticating the vehicle user with the vehicle user authenticating information from the mobile electronic device and the vehicle user authenticating information from at least one vehicle sensor.
(See Gaudin: Col. 32 lines 20-25; Col. 36 lines 10-20)

Claim 20 is similar to claim 10 and rejected on similar grounds.

Claim 16:
the vehicle-based payment integration unit comprises a tracking module that identifies potential third-party transaction partners.
(See Gaudin: Col. 17 lines 40-50)

Response to Arguments
Applicant's arguments filed 6/2/2021 have been fully considered but they are not persuasive. 
101
Applicant asserts that the amended claims do not recite certain methods of organizing human activities; that they contain additional elements such as establishing connection between vehicle-based payment integration unit, communicating payment token request to a financial institution backend, receiving payment token, and communicating token to a third party.

Examiner notes that merely amending the claims from “wherein the third party conducts a transaction using the payment token” to “wherein the third party is configured to conduct a transaction using the payment token” does not substantially change the nature of the claimed invention as being directed to Commercial/Legal Interactions.  As noted above, while the step of establishing connection between vehicle-based payment integration unit and mobile electronic device may be considered Insignificant Pre-Solution Activity, the remaining limitations of receiving a confirmation request for a vehicle-based transaction from a third party, communicating a payment token, receiving a payment token and communicating the payment token to the third party – are all actions take in furtherance of a payment transaction which places the independent claims squarely within the abstract idea grouping of Certain Methods of Organizing Human Activity.
Applicant describes the individual claims limitations as additional elements.  In response, Examiner points out that the term “additional elements” refers to claim features, limitations, or steps that the claim recites beyond the identified judicial exception.  As noted above, the only additional elements, that are not part of the judicial exception, are: a vehicle-based payment integration unit and a mobile device.  A close look at the Specification indicates that the payment integration unit has been described at a high level of generality.  Para [0076] of the Specification states that the system of the invention or portions of the system of the invention may be in the form of a “processing machine,” such as a general-purpose computer, for example.  Similarly, as 
Here, the claims do not recite (i) an improvement to the functionality of a computer or other technology or technical field; (ii) a “particular machine” to apply or use the judicial exception; (iii) a particular transformation of an article to a different thing or state; or (iv) any other meaningful limitation.  Hence, the additional elements fail to integrate the abstract idea into a practical application.
Applicant also asserts that it is far from routine and conventional for a payment integration unit to use a mobile electronic device to request and receive a payment token from a financial institution backed and that the claims recite specific arrangement of physical devices to provide vehicle-based payment integration unit with payment token.
Examiner finds this unpersuasive.
Examiner notes that payment tokenization has been WURC in the card industry for a long time.  See for example, US 2012/0173431 A1 to Ritchie et al. (First Data Corporation); US 2017/0091766 A1 Venugopalan et al. (MasterCard); CN 10,694,0856 A He et al. (China UnionPay Corporation) and the cited reference WO 2018068682 A1 to Lijun et al. (formerly Liu, Guobao et al.) (China UnionPay Corporation).  See also non-patent literature titled “Ditch the Wallet and Pay With Your Car” published in PC Magazine, 2016; and “Visa extends Visa Token Service to automakers to enable car-based commerce” published in Green Car Congress, 2016.
For the above reasons, Applicant’s arguments are not persuasive.
103

Page 4 of 8 (“As described above, according to the smart car payment system and the payment method of the present invention, the vehicle can be used as the payment terminal, and the payment information is exchanged with the external acceptance terminal through the vehicle network communication module of the vehicle terminal, and the payment account uses the Token stored in the mobile phone.  When the payment transaction occurs, the vehicle terminal interacts with the mobile phone through a near field communication technology such as Bluetooth or NFC, and reads the payment account information in the mobile phone in real time.  Therefore, the smart car payment system and the payment method of the present invention can effectively solve the various needs of the automobile consumption payment, and since the consumer account (i.e, Token) does not remain in the car, in the car sharing scenario, the user does not need to worry about the account leakage problem.  Moreover, since the Token already existing in the mobile phone is utilized, there is no need to apply for a Token to the cloud again, and the processing flow is not complicated.”)
Page 5 of 8 (“The smart car payment system according to an embodiment of the present invention is characterized in that the vehicle is used as a payment terminal, and the payment information is exchanged with the receiving terminal of the external merchant through the vehicle networking communication technology of the vehicle, and the payment account uses the Token stored in the mobile phone (Token), when the payment transaction occurs, the vehicle terminal interacts with the mobile phone through a near field communication technology such as Bluetooth or NFC, and reads the payment account information in the mobile phone in real time.”)
For the above reasons, Applicant’s arguments are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693